DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            OTIS MARTIN,

                              Appellant,

                                  v.

                        STATE OF FLORIDA,

                               Appellee.


                           No. 2D21-1315



                         September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Melissa Gravitt, Judge.


PER CURIAM.

     Affirmed. See Ch. 2005-1, § 1, at 81, Laws of Fla.; Ch. 2004-

4, § 1, at 87, Laws of Fla.; Ch. 77-266, § 1, at 1248, Laws of Fla.;

Santos v. State, 380 So. 2d 1284 (Fla. 1980); State v. Rothauser,

934 So. 2d 17 (Fla. 2d DCA 2006); Hinson v. State, 57 So. 3d 865

(Fla. 1st DCA 2011); McCutcheon v. State, 44 So. 3d 156 (Fla. 4th
DCA 2010); Brown v. State, 10 So. 3d 1197 (Fla. 1st DCA 2009);

Romano v. State, 718 So. 2d 283 (Fla. 4th DCA 1998).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2